TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-98-00367-CV







O'Neal Industries, Inc. dba Morris Western Air Conditioning, Appellant



v.



CNA Insurance Companies, Appellee







FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT


NO. C-97-1048-C, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING







PER CURIAM

	The clerk's record in this cause was received by the Clerk of this Court on July 3,
1998.  The clerk's record did not contain a notice of appeal.  By letter dated July 7, the Clerk of
this Court requested the district clerk to prepare and forward a supplemental record containing the
notice of appeal.  The district clerk informed the Clerk of this Court by letter dated September 25
that no notice of appeal was filed as of that date.

	By letter dated October 14, the Clerk of this Court notified the parties that the
appeal was subject to dismissal unless appellant provided proof of a timely filed notice of appeal,
tendered the $125.00 filing fee, and completed and forwarded a docketing statement to this Court
no later than October 26, 1998.  See Tex. R. App. 42.3.  Thus far, appellant has failed to submit
proof of a timely filed notice of appeal, the $125.00 filing fee, or a docketing statement.  Without
a timely notice of appeal, this Court does not acquire jurisdiction over the appeal.  Davies v.
Massey, 561 S.W.2d 799, 801 (Tex. 1978).

	Accordingly, we dismiss the appeal for want of jurisdiction on our own motion. 
Id. 42.3(a).


Before Chief Justice Aboussie, Justices Powers and Kidd

Dismissed for Want of Jurisdiction

Filed:   November 30, 1998

Do Not Publish